UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2157



L. R. WRIGHT; GARY WRIGHT,

                                           Plaintiffs - Appellants,

          versus


TRANSPORTATION SECURITY ADMINISTRATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (CA-05-1048-1)


Submitted:   February 23, 2006         Decided:     February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. R. Wright, and Gary Wright, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          L. R. Wright and Gary Wright appeal the district court’s

order dismissing their complaint without prejudice for failing to

state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) (2000).    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Wright v.

Transportation Security Admin., No. CA-05-1048-1 (E.D. Va. filed

Sept. 30, 2005, entered Oct. 3, 2005).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                              - 2 -